Citation Nr: 1719528	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-15 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 50 percent for obstructive sleep apnea with asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from June 1998 to April 2006.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, the Board remanded the issue of entitlement to a higher rating for asthma for additional development.  In March 2016, however, the RO found that there was clear and unmistakable error in awarding him separate ratings for his asthma and his service-connected obstructive sleep apnea.  These ratings were combined, effective from August 2008. 

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development, as explained in more detail below.  


REMAND

The Board's February 2016 remand ordered a VA examination for a determination of the current severity of his asthma, for purposes of rating that disability.  Asthma is now combined with sleep apnea for rating purposes.  Unfortunately, the March 2016 VA examination only addresses asthma.  On remand, an updated examination also addressing sleep apnea should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination for a report on the current severity of his asthma and his obstructive sleep apnea.  All tests and studies should be completed, to include pulmonary function studies (post bronchodilator) with FEV-1, FEV-1/FVC, DLCO (SB), and maximum oxygen consumption (in ml/kg/min) findings noted.  The examiner should comment on the Veteran's effort.  If any of these particular test results cannot be obtain, the examiner should provide an explanation.  PFT results should be furnished to the requesting physician prior to the completion of his or her report. 

Also specifically comment on whether the Veteran's asthma requires DAILY inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  Comment on whether he has chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires a tracheostomy.

All opinions must be supported with explanatory rationale.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




